SHEPLEY, Circuit Judge,
after hearing the evidence printed with the case, decreed that the plaintiffs within thirty days from the 26th of July, 1874, had done sufficient to entitle them to an equitable paid-up policy, for an amount equal to its true value upon the basis of the payment of five annual premiums according to the terms of said policy, and that said company, within ten days from the date of the decree, shall make and execute to the complainants an equitable paid-up policy upon said basis, for an amount equal to its true value, to be estimated by the actuary of the company as of August 26, 1874. The case was referred to á master to report whether such policy as shall be produced by the company conforms to the decree, and has been duly executed and delivered; and further, that said complainants recover costs of suit.